Citation Nr: 0837454	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-16 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1973 to August 
1976 and from May 2004 to October 2005.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

The evidence of record establishes that the veteran does not 
have a current hearing loss disability within applicable VA 
standards.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  These requirements 
apply to all five elements of a service-connection claim, 
including the degree of disability and the effective date of 
an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini II, 18 Vet. App. at 115.

The VA notice and duty to assist letter in August 2006, which 
predated the October 2006 rating decision, satisfied VA's 
duty to notify under 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159, as this letter informed the appellant of what evidence 
was needed to establish the benefits sought, what VA would do 
or had done, and what evidence the appellant should provide.  
The veteran again received notice in October 2006 VCAA letter 
sent after the rating decision was issued.

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  The evidence of record includes the 
veteran's service treatment records, VA medical records, the 
results of a VA medical examination, and statements from the 
veteran and his representative.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  38 C.F.R. § 3.103.

Background and Analysis

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred or aggravated 
by active military service.  38 U.S.C.A §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).  If an organic disease of 
the nervous system, including a disability manifested by 
sensorineural hearing loss, is manifested to a degree of 10 
percent within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).  The 
threshold for normal hearing is from 0 to 20 decibels; higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The evidence of record includes twelve audiological 
examinations beginning with the veteran's entrance 
examination in April 1973 and including in-service and VA 
examinations through September 2006.  The results of these 
evaluations are as follows:

R
I
G
H
T
 
E
A
R
DATE


HERTZ




500
1000
2000
3000
4000

April 1973
5
5
0
--
5

June 1976
20
10
15
15
15

August 1982
0
10
10
--
10

July 1986
20
10
15
10
10

April 1990
15
5
15
15
10

January 1996
5
5
15
10
10

February 2001
0
10
15
10
5

February 2002
5
10
15
10
10

January 2003
5
10
20
10
5

January 2004
5
10
20
10
15

January 2006
5
5
20
5
0

September 
2006
10
15
30
20
20


L
E
F
T
 
E
A
R
DATE


HERTZ




500
1000
2000
3000
4000

April 1973
10
5
5
--
5

June 1976
25
15
15
20
15

August 1982
10
15
15
--
20

July 1986
10
10
5
20
10

April 1990
10
10
10
25
10

January 1996
5
10
5
10
0

February 2001
5
5
5
20
5

February 2002
15
20
10
20
15

January 2003
10
15
10
30
10

January 2004
10
15
10
25
15

January 2006
5
10
5
30
25

September 
2006
10
10
20
30
20

Additionally, the veteran's speech recognition score was 96 
percent bilaterally in January 2006.  In September 2006, his 
speech recognition score was 96 percent in the right ear and 
100 percent in the left ear.

While the record evidence indicates that the veteran has some 
degree of hearing loss, there is no indication of a right or 
left ear hearing "disability" during service, at separation 
or within one year following each of the veteran's periods of 
service.  See Hensley, 5 Vet. App. 155.  At no time has the 
veteran's auditory threshold in any of the tested frequencies 
exceeded 40 decibels, nor have the auditory thresholds for 
three or more of these frequencies been 26 decibels or 
greater.  Likewise, the record does not reflect that the 
veteran's speech recognition score ever fell below 94 
percent.  Thus, the veteran's bilateral hearing loss does not 
meet the requirements of a "disability" for VA purposes, as 
set out in 38 C.F.R. § 3.385 (2007).  Absent a showing of a 
presently existing disability related to either of the 
veteran's periods of service, the claim for service 
connection  for bilateral hearing loss is denied.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) 
(upholding VA's interpretation of 38 U.S.C.A. § 1131 to 
require a presently existing disability, and concluding that 
such requirement comports with the other provisions of the 
statute as a whole); see also 38 C.F.R. § 1110 (same effect).

In conclusion, for the reasons and bases expressed above, the 
Board determines that the preponderance of the evidence is 
against the appellant's claim for service connection for 
bilateral hearing loss.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


